                   Case 14-12514-CSS       Doc 1060       Filed 08/19/21       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

KiOR, Inc.,1                                              Case No. 14-12514 (CSS)
                           Reorganized Debtor.            Re: Docket Nos. 1058 & 10589


                                    CERTIFICATE OF SERVICE

         I hereby certify that on August 19, 2021, I caused the following documents to be served

on the attached service list in the manner indicated:

                   Certification of Counsel Regarding Scheduling of Omnibus Hearing Date [Docket
                    No. 1058]

                   Order Scheduling Omnibus Hearing Date [Docket No. 1059]

Dated: August 19, 2021

                                                          /s/ Megan E. Kenney
                                                          Megan E. Kenney (No. 6426)




1
          The Reorganized Debtor in the Chapter 11 case, along with the last four digits of its federal tax
identification number, is KiOR, Inc. (2233). The Reorganized Debtor’s mailing address is 13011 Bay Park Road,
Pasadena, Texas 77507.


RLF1 25852665v.1
                   Case 14-12514-CSS   Doc 1060   Filed 08/19/21   Page 2 of 2




                                       SERVICE LIST

Via CM/ECF, Courtesy Email and Hand Delivery:

Jane M. Leamy
Office of the U.S. Trustee
844 King St.
Suite 2207
Wilmington, DE 19801
jane.m.leamy@usdoj.gov

Kurt F. Gwynne
Reed Smith LLP
1201 Market Street
15th Floor
Wilmington, DE 19801
kgwynne@reedsmith.com

Via Email and First Class Mail:

William M. Quin II, Esq.
McCraney Montagnet Quin & Noble, PLLC
602 Steed Road, Suite 200
Ridgeland, MS 39157
wquin@mmqnlaw.com




RLF1 25852665v.1
